AdvanceDesigns Variable Annuity AdvanceDesigns Variable Annuity (New York) SecureDesigns Variable Annuity SecureDesigns Variable Annuity (New York) SECURITY BENEFIT LIFE INSURANCE COMPANY SBL VARIABLE ANNUITY ACCOUNT XIV FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK VARIABLE ANNUITY ACCOUNT B Supplement Dated April 12, 2010 To Prospectus Dated May 1, 2009 Important Information about Rydex VT Multi-Cap Core Equity This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the liquidation of the Rydex VT Multi-Cap Core Equity fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about April23, 2010. Effective as of April 23, 2010, the Rydex VT Multi-Cap Core Equity Subaccount (referred to herein as “the Subaccount”) will no longer be available. Effective April 23, 2010, the Fund will no longer accept new investments or additional investments from existing Contract Owners except through reinvestment of dividends. As a result of the liquidation of the Fund, if you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to one of the other available Subaccounts prior to April 23, 2010. If no such transfer is made by close of business on April 23, 2010, your Contract Value allocated to the Subaccount will be reallocated to the SBL Money Market Subaccount. If you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocations, future transactions that would have been allocated to the Subaccount will be allocated to the SBL Money Market Subaccount. Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Funds Available in BOTH AdvanceDesigns and SecureDesigns Contracts: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser AIM V.I. Basic ValueFund Series II Long-term growth of capital Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. AIM V.I. Capital Development Series II Long-term growth of capital Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. AIM V.I. Global HealthCare Fund Series I Capital growth Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. AIM V.I. Global RealEstate Fund Series I High total return through growth of capital and current income. Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. AIM V.I. International Growth Fund Series II Long-term growth of capital Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. 2 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser AIM V.I. Mid Cap CoreEquity Fund Series II Long-term growth of capital Sub-adviser(s): AIM Funds Management Inc. (AIM Funds Management Inc. anticipates changing its name to Invesco Trimark Investment Management Inc. on or prior to December31, 2008); Invesco Global Asset Management (N.A.), Inc.; Invesco Institutional (N.A.), Inc.; Invesco Senior Secured Management, Inc.; Invesco Hong Kong Limited; Invesco Asset Management Limited; Invesco Asset Management (Japan) Limited; Invesco Asset Management Deutschland, GmbH; and Invesco Australia Limited. American Century VP Mid Cap Value Fund Class II Seeks long-term growth with income as a secondary objective. American Century Investment Management, Inc. 4500 Main Street Kansas City, MO 64111-1816 American Century VPUltra® Fund Class II Long-term capital growth American Century Investment Management, Inc. 4500 Main Street Kansas City, MO 64111-1816 American Century VPValue Fund Class II Seeks long-term capital growth with income as a secondary objective American Century Investment Management, Inc. 4500 Main Street Kansas City, MO 64111-1816 Dreyfus IP Technology Growth Portfolio Service Capital appreciation The Dreyfus Corporation 200 Park Avenue New York, NY 10166-0039 Dreyfus VIF International ValuePortfolio Service Long-term capital growth The Dreyfus Corporation 200 Park Avenue New York, NY 10166-0039 Franklin Income Securities Class II Maximize income while maintaining prospects for capitalappreciation. Franklin Advisers, Inc. One Franklin Parkway San Mateo, CA 94403-1906 Franklin Small Cap Value Securities Class II Long-term total return Franklin Advisory Services, LLC One Parker Plaza, Ninth Floor Fort Lee, NJ 07024-2920 Janus Aspen Enterprise Service Seeks long-term growth of capital Janus Capital Management LLC 151 Detroit Street Denver, CO 80206-4805 Janus Aspen Janus Portfolio Service Seeks long-term growth of capital Janus Capital Management LLC 151 Detroit Street Denver, CO 80206-4805 Legg Mason ClearBridge Variable Aggressive Growth Class II Seeks capital appreciation Legg Mason Partners Fund Advisor, LLC 620 Eighth Ave. New York, NY 10018 ClearBridge Advisors, LLC 620 Eighth Ave. New York, NY 10018 (Sub-Adviser) 3 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Legg Mason Western Asset Variable Global High Yield Bond Fund Class II Seeks to maximize total return, consistent with the preservation of capital. Legg Mason Partners Fund Advisor, LLC 620 Eighth Ave. New York, NY 10018 Western Asset Management Company 385 East Colorado Boulevard Pasadena, CA 91101 (Sub-Adviser) Western Asset Management Company Limited 10 Exchange Square Primrose Street London EC2A 2EN (Sub-Adviser) Legg Mason ClearBridge Variable Small Cap Growth Class I Seeks long-term growth of capital Legg Mason Partners Fund Advisor, LLC 620 Eighth Ave. New York, NY 10018 ClearBridge Advisors, LLC 620 Eighth Ave. New York, NY 10018 (Sub-Adviser) MFS® VIT Research International Service To seek capital appreciation Massachusetts Financial Services Company 500 Boylston Street Boston, MA 02116-3741 MFS® VIT Total Return Service To seek total return Massachusetts Financial Services Company 500 Boylston Street Boston, MA 02116-3741 MFS® VIT Utilities Service To seek total return Massachusetts Financial Services Company 500 Boylston Street Boston, MA 02116-3741 Mutual Global Discovery Securities Class II Capital appreciation Franklin Mutual Advisers, LLC 101 John F. Kennedy Parkway Short Hills, NJ 07078-2797 Franklin Templeton Investment ManagementLimited The Adelphi Building 1-11 John Adam Street London WC2N 6HT (Sub-Adviser) Neuberger Berman AMT Socially Responsive Class S Long-term growth of capital by investing primarily in securities of companies that meet the Fund's financial criteria and social policy. Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158-3698 (Investment Adviser) Neuberger Berman, LLC 605 Third Avenue, 2nd Floor New York, NY 10158-3698 (Sub-adviser) Oppenheimer Core Bond Fund/VA Service The Fund seeks a high level of current income as its primary goal. As a secondary goal, the Fund seeks capital appreciation when consistent with its goal of high current income. The Fund invests mainly in investment grade debt securities. OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281 4 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Oppenheimer Main Street Small Cap Fund®/VA Service This Fund invests in a well-diversified mix of smaller company stocks for capital appreciation potential. OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281 PIMCO VIT All AssetPortfolio Administrative Maximum real return consistent with preservation of real capital and prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Commodity RealReturn Strategy Administrative Maximum real return consistent with prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Emerging Markets Bond Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Foreign Bond (U.S.Dollar Hedged) Administrative Maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Low Duration Portfolio Administrative Seeks maximum total return consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Real ReturnPortfolio Administrative Maximum real return consistent with preservation of real capital and prudent investment management. Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 Royce Capital FundMicro-Cap Portfolio Investment Long-term growth of capital Royce & Associates, LLC 745 Fifth Avenue, Suite 2400 New York, NY 10151 Rydex VT All-Cap Opportunity Long-term capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT All Asset Aggressive Strategy The All Asset Aggressive Fund’s objective is to primarily seek growth of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT All Asset Conservative Strategy The All Asset Conservative Fund’s objective is to primarily seek preservation of capital and, secondarily, to seek long-term growth of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT All Asset Moderate Strategy The All Asset Moderate Fund’s objective is to primarily seek growth of capital and, secon­darily, to seek preservation of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Multi-Hedge Strategies Seeks to provide capital appre­ciation consistent with the return and risk characteristics of the hedge fund universe. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 SBL Fund SeriesA (SBLEquity) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 5 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser SBL Fund SeriesB (SBLLarge Cap Value) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 SBL Fund SeriesC (SBLMoney Market) As high a level of current income as is consistent with preservation of capital by investing in money market securities with varying maturities. Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 SBL Fund SeriesD (SBLGlobal) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) Security Global Investors, LLC 801 Montgomery St., 2nd Floor San Francisco, CA 94113-5164 (Sub-Adviser) SBL Fund SeriesE (SBLU.S. Intermediate Bond) Current income Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesH (SBLEnhanced Index) Outperform S&P 500 Index Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) Northern Trust Investments, N.A. 50 LaSalle Street Chicago, IL 60675 (Sub-adviser) SBL Fund SeriesJ (SBLMid Cap Growth) Capital appreciation Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesN (SBLManaged AssetAllocation) High level of total return Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) T. Rowe Price Associates, Inc. 100 East Pratt Street Baltimore, MD 21202-1090 (Sub-adviser) SBL Fund SeriesO (SBLAll Cap Value) Substantial dividend income and capital appreciation. Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesP (SBLHigh Yield) High current income and capital appreciation as a secondary objective. Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesQ (SBLSmall Cap Value) Capital growth Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) 6 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser SBL Fund SeriesV (SBLMid Cap Value) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesX (SBLSmall Cap Growth) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesY (SBLSelect 25) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) SBL Fund SeriesZ (SBLAlpha Opportunity) Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) Security Global Investors, LLC 801 Montgomery St., 2nd Floor San Francisco, CA 94113-5164 (Sub-Adviser) Mainstream Investment Advisers, LLC 101 West Spring Street, Suite 401 New Albany, IN 47150-3610 (Sub-adviser) Van Kampen LIT Comstock Class II Capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks. Van Kampen Asset Management 522 Fifth Ave. New York, NY 10036 Van Kampen LIT Government Class II High current return consistent with preservation of capital. Van Kampen Asset Management 522 Fifth Ave. New York, NY 10036 Van Kampen UIF Emerging Markets EquityPortfolio Class II Seeks long-term capital appreciation. Morgan Stanley Investment Management Inc. 522 Fifth Ave. New York, NY 10036 Van Kampen UIF Equity and Income Portfolio Class II Capital appreciation and current income. Morgan Stanley Investment Management Inc. 522 Fifth Ave. New York, NY Underlying Funds Available in SecureDesigns Contracts ONLY: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Dent Strategic Portfolio Long-term growth of capital HS Dent Investment Management LLC 15310 Amberly Drive, Suite 165 Tampa, FL 33647 Franklin Templeton VIPFounding Funds Allocation Class 4 Seeks capital appreciation, with income as a secondary goal Franklin Advisers, Inc. One Franklin Parkway San Mateo, CA 94403-1906 7 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser RVT CLS AdvisorOne Amerigo Fund Long-term growth of capital without regard to current income Rydex Investments 9601 Blackwell Rd., Suite 500 Rockville, MD 20850-6478 (Investment Adviser) CLS Investment Firm, LLC 4020 South 147th Street Omaha, NE 68137-5401 (Sub-adviser) RVT CLS AdvisorOne Clermont Fund Current income and growth of capital Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 (Investment Adviser) CLS Investment Firm, LLC 4020 South 147th St. Omaha, NE 68137 (Sub-adviser) Rydex VT Alternative Strategies Allocation Investment returns with a low correlation to the returns of traditional stocks and bonds. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT International Opportunity Long-term capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Managed Futures Strategy Seeks to provide investment results that match the perfor­mance of the Standard& Poor’s Diversified Trends Indicator®. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Please
